Name: Commission Regulation (EEC) No 3076/87 of 14 October 1987 amending Regulation (EEC) No 2638/69 laying down additional provisons on quality control of fruit and vegetables marketed within the Community
 Type: Regulation
 Subject Matter: plant product;  European construction;  technology and technical regulations;  political framework
 Date Published: nan

 No L 291 / 16 Official Journal of the European Communities 15. 10 . 87 COMMISSION REGULATION (EEC) No 3076/87 of 14 October 1987 amending Regulation (EEC) No 2638/69 laying down additional provisons on quality control of fruit and vegetables marketed within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common orga ­ nization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular Article 8 (2) thereof, Whereas Commission Regulation (EEC) No 2638/69 (3), as last amended by Regulation (EEC) No 1450/85 (4), laid down the list of forwarding areas and the list of agencies designated by each Member State for performing the check referred to in Article 8 of Regulation (EEC) No 1035/72 ; Whereas the Netherlands has notified the Commission of the amendments concerning the names of those responsible for the said inspection work ; whereas it is therefore appropriate to amend the abovementioned list ; Whereas Articles 133 and 263 of the Act of Accession define the general objectives to be achieved by the new Member States, including the progressive application of quality standards and the requirements arising therefrom ; whereas the abovementioned lists should therefore be supplemented respectively by the forwarding areas selected and by the agency responsible for the said check in Spain and in Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2638/69 is hereby amended as follows : 1 . The following is added to Annex I : 'KINGDOM OF SPAIN  Galicia, Asturias, Cantabria, Castilla-Leon, Pais Vasco, Navarra,  Extremadura, AndalucÃ ­a, Castilla-la Mancha, Madrid,  Murcia, Comunidad Valenciana,  Aragon, Rioja,  Baleares, CataluÃ ±a. PORTUGUESE REPUBLIC the whole territory of the Republic'. (  ) OJ No L 118 , 20. 5. 1972, p. 1 . 2) OJ No L 209, 31 . 7. 1987, p. 4. (3) OJ No L 327, 30. 12. 1969, p. 33 . 4) OJ No L 144, 1 . 6. 1985, p. 51 . 15. 10 . 87 Official Journal of the European Communities No L 291 / 17 2. In Annex IV  under KINGDOM OF THE NETHERLANDS the following : Telephone 045-35 21 66 Telex 56 545''Algemene Inspectiedienst van het Ministerie van Landbouw en Visserij (AID), Marktstraat 18 , 6470 EE Eygelshoven (Limburg), is replaced by : 070-62 46 1 1 24 33 (091)259 27 09 32 040' 45 952 COSO E 'Rijksdienst voor de keuring van Vee en Vlees van het Ministerie van Landbouw en Visserij , Rijkskantorengebouw Transitorium', Muzenstraat 30, Postbus 30724, 2500 GS 's-Gravenhage  the following is added : 'KINGDOM OF SPAIN  Servicio Oficial de InspecciÃ ³n y Vigilancia del Comercio Exterior (SOIVRE) SecretarÃ ­a de Estado de Comercio Ministerio de EconomÃ ­a y Hacienda, Paseo de la Castellana, 162 28046 Madrid (For products from the various parts of Spain 's territory, which are offered for sale in other Community areas or vice versa.) Subdireccion General de Defensa contra Fraudes DirecciÃ ³n General de PolÃ ­tica Alimentaria (091)467 24 00 ext. 323 23 425 AGRIM E 27 422 AGRIM EMinisterio de Agricultura, Pesca y AlimentaciÃ ³n Paseo Infanta Isabel, n0 1 28014 Madrid (for products traded between Community areas which form part of Spain s territory) PORTUGUESE REPUBLIC 52 91 86/9 2 51 53 2 39 79 62 320 IQA-P 72 105 GOREMA-P 82 155 3RAZOR-P'  Portugal Continental , Instituto da Qualidade Alimentar, Rua de Alexandre Herculano n? 6  4? andar, 1100 Lisboa,  RegiÃ £o AutÃ ³noma da Madeira, DirecÃ §Ã £o dos ServiÃ §os de ComÃ ©rcio e IndÃ ºstria AgrÃ ­cola, Avenida Zarco, 9000 Funchal (Madeira),  RegiÃ £o AutÃ ³noma dos AÃ §ores, DirecÃ §Ã £o Regional de Agricultura da RegiÃ £o AutÃ ³noma dos AÃ §ores, Vinha Brava, 9700 Angra do HeroÃ ­smo (AÃ §ores) / 15. 10 . 87No L 291 / 18 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 October 1987. For the Commission Frans ANDRIESSEN Vice-President